HAWKINS, Presiding Judge.
Appellant was charged in the County Court at Law of Travis County with the offense of unlawfully driving a motor vehicle upon a public highway while he was under the influence of intoxicating liquor. He plead not guilty, but was found guilty by the jury and his punishment assessed at 60 days in the county jail.
Neither statement of facts nor bills of exceptions are brought forward in the x'ecord. All proceedings in the causé appear to be regular except that the judgment fails properly to- give effect to the verdict of the jury assessing the jail penalty. The judgment is amended to find appellant guilty of the offense charged, and it is ordered that appellant be committed to the Sheriff of Travis County to be placed in jail and there confined for a period of sixty days as determined by the jury, and that there be recovered from appellant all costs of the prosecution, and that execution may issue against the property of appellant for the amount of such costs. As thus reformed, the judgment is affirmed.